DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-32, 34-35, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 20160057643 A1) in view of Agarwal et al (US 20160366538 A1) and Hodis et al (US 20120129460 A1).
Regarding claims 28, 32, 34, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: signaling, to a network node (the network device includes only a PLMN belonging to the MDT support RAT in the PLMN list) operating in a cellular communications technology (the base station 200-1 transmits the MDT setting message including the PLMN list to the UE 100; the UE 100 stores the PLMN list included in the MDT setting message ; paragraph 0082); in addition, the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; furthermore, the UE 100 in a connected state transmits the RAT information on the MDT support RAT on the UE 100, to base station 200-1; paragraph 0065, 0078), whether the wireless device (UE 100) is configured (the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097); in addition, the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069), if requested by the network node (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099) using the communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; paragraph 0065, 0078; the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097); furthermore, the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103).
However, Fukuta et al does not specifically teach the wireless device is configured to enable a previously disabled short-range communication technology, if requested by the network node to make a measurement using the short-range communications technology.
On the other hand, Agarwal et al, from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). 
Hodis et al also discloses a processor that receives a first measurement representative of a personal area network in the environment of mobile device 102. For instance, the first measurement may be representative of a Bluetooth-enabled device within a range of approximately 10-20 m of the mobile device 102, an IEEE 802.15-enabled device, or a WiFi Direct-enabled device (paragraph 0107). Furthermore, the mobile device 102 receives a measurement representative of the presence of two wireless networks: a network associated with the access point Office1, and a network associated with a mobile WiFi device Dave_PDA (paragraph 0107). In addition, the processor may process the measurement signal received at Step 1202 to determine an identifier for each of the wireless networks in the environment of the mobile device at the time of the measurement. For example, Bluetooth data packets include channel access codes that identify a particular piconet, and the unique address of particular Bluetooth devices (paragraph 0108-0109). Control criteria are criteria against which the motion of the mobile device 102 is compared to determine what operations and functions of the mobile device 102 should be enabled, disabled. Each set of control criteria may be associated with a set of permitted use parameters. The processor can be disabled any camera capability of the mobile device 102. In addition, if the speed of the mobile device 102 exceeds a safe speed threshold, one or more features of the mobile device 102 may be disabled (paragraph 0059, 0062, 0086, 0108). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Hodis to the modified system of Agarwal and Fukuta in order to provide a method for enabling a processor to disable a camera in a  mobile device for the purpose of performing  WLAN/BT measurement.
	Regarding claims 35, 38,  Fukuta et al discloses a method (fig. 1, fig. 7), performed by a wireless device (UE 100), for signaling a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: Signaling, to a network node operating in a cellular communications technology (the UE 100 in a connected state receives an MDT setting message from a network, and stores various settings included in the MDT setting message; furthermore, the UE 100 in a connected state transmits the RAT information on the MDT support RAT on the UE 100, to base station 200-1; paragraph 0065, 0078), whether the wireless device (the UE 100 ) is configured to activate (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069) a communications technology from an inactive state (idle state), if requested (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099; the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103). 
However, Fukuta et al does not specifically teach the wireless device is configured to activate a short-range communication technology from an inactive state, if requested to make a measurement using the short-range communications technology.
On the other hand, Agarwal et al ,from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). 
Hodis et al also discloses a processor that receives a first measurement representative of a personal area network in the environment of mobile device 102. For instance, the first measurement may be representative of a Bluetooth-enabled device within a range of approximately 10-20 m of the mobile device 102, an IEEE 802.15-enabled device, or a WiFi Direct-enabled device (paragraph 0107). Furthermore, the mobile device 102 receives a measurement representative of the presence of two wireless networks: a network associated with the access point Office1, and a network associated with a mobile WiFi device Dave_PDA (paragraph 0107). In addition, the processor may process the measurement signal received at Step 1202 to determine an identifier for each of the wireless networks in the environment of the mobile device at the time of the measurement. For example, Bluetooth data packets include channel access codes that identify a particular piconet, and the unique address of particular Bluetooth devices (paragraph 0108-0109). Control criteria are criteria against which the motion of the mobile device 102 is compared to determine what operations and functions of the mobile device 102 should be enabled, disabled. Each set of control criteria may be associated with a set of permitted use parameters. The processor can be disabled any camera capability of the mobile device 102. In addition, if the speed of the mobile device 102 exceeds a safe speed threshold, one or more features of the mobile device 102 may be disabled (paragraph 0059, 0062, 0086, 0108). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Hodis to the modified system of Agarwal and Fukuta in order to provide a method for enabling a processor to disable a camera in a  mobile device for the purpose of performing  WLAN/BT measurement. 
Regarding claims 46, 47, Fukuta et al discloses a method (fig. 1, fig. 7), performed by a 
network node for determining a Minimization of Driving Test configuration (the UE 100  supports Logged MDT, which includes an MDT measurement, and a measurement result report; paragraph 0064), the method comprising: receiving, from a wireless device, signaling indicating whether the wireless device is configured to activate (the UE 100 in an idle state performs logging according to the MDT measurement setting; the UE 100 shifts from the idle state to the connected state or performs handover ; paragraph 0067, 0069) a communications technology from an inactive state (idle state), if requested (the network requests the UE 100 to transmit the measurement result on the basis of the Availability indicator; the UE 100 transmits the measurement result (measurement log) to the network in response to the request from the network ; paragraph 0070) to make a measurement (the UE 100 transmits to the base station 200-1, the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B together with the Availability indicator; paragraph 0099; the UE 100 holds the measurement result of each of the RAT A and the RAT B; furthermore, the base station 200-1, which is a base station belonging to the RAT A, is capable of acquiring the measurement result of the RAT B ; paragraph 0095-0097). Note that the base station 200-1 transmits to the UE 100, the transmission request for the measurement result of each of the RAT A and the RAT B, on the basis of the RAT identifier indicating the RAT A and the RAT identifier indicating the RAT B. In this case, the base station 200-1 performs the transmission request in which the RAT A and the RAT B are designated (paragraph 0100-0103).	
However, Fukuta et al does not specifically teach the wireless device is configured to activate a short-range communication technology from an inactive state, if requested to make a measurement using the short-range communications technology.
On the other hand, Agarwal et al, from the same field of endeavor, discloses a Bluetooth device 802 that can be a wireless device, an access terminal, a user equipment, a laptop computer, a desktop computer (fig. 1, fig. 8). The Bluetooth device may communicate with one or more cellular networks (first  communications technology). The Bluetooth device may send and receive wireless signals from a base station 824 of a cellular network 822 (paragraph 0087, 0094). In addition, the Bluetooth device 802 may communicate with one or more wireless local area network (WLAN 826). The Bluetooth device may communicate with an access point in WLAN 826 using radio signals or infrared signals (second communications technology; paragraph 0095-0097). Furthermore, the Bluetooth device 102 or 802 may enable or disable Bluetooth communications (second communications technology). For instance,  the Bluetooth device may determine whether it is connected to each of the paired devices in the paired device list. If the Bluetooth device is connected to all paired devices, then the Bluetooth device may disable page scans (paragraph 0080-0084). In addition, the Bluetooth device may re-evaluate whether to enable or disable page scans. The page scans may be disabled when the Bluetooth device is in a connectable state for Bluetooth communication (paragraph 0069-0070, 0078-0079). 
Hodis et al also discloses a processor that receives a first measurement representative of a personal area network in the environment of mobile device 102. For instance, the first measurement may be representative of a Bluetooth-enabled device within a range of approximately 10-20 m of the mobile device 102, an IEEE 802.15-enabled device, or a WiFi Direct-enabled device (paragraph 0107). Furthermore, the mobile device 102 receives a measurement representative of the presence of two wireless networks: a network associated with the access point Office1, and a network associated with a mobile WiFi device Dave_PDA (paragraph 0107). In addition, the processor may process the measurement signal received at Step 1202 to determine an identifier for each of the wireless networks in the environment of the mobile device at the time of the measurement. For example, Bluetooth data packets include channel access codes that identify a particular piconet, and the unique address of particular Bluetooth devices (paragraph 0108-0109). Control criteria are criteria against which the motion of the mobile device 102 is compared to determine what operations and functions of the mobile device 102 should be enabled, disabled. Each set of control criteria may be associated with a set of permitted use parameters. The processor can be disabled any camera capability of the mobile device 102. In addition, if the speed of the mobile device 102 exceeds a safe speed threshold, one or more features of the mobile device 102 may be disabled (paragraph 0059, 0062, 0086, 0108). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Hodis to the modified system of Agarwal and Fukuta in order to provide a method for enabling a processor to disable a camera in a  mobile device for the purpose of performing  WLAN/BT measurement. 

Claims  33, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 20160057643 A1) in view of Agarwal et al (US 20160366538 A1) ) and Hodis et al (US 20120129460 A1) as applied to claims 28, 35 above, and further in view of Chang et al (US 20150223193 A1).
Regarding claims 33, 38, Fuguta, Agarwal and Hodis disclose everything claimed as explained above except the features of whether the wireless device is configured to enable a previously disabled short-range communication capability, if requested by the network node to make a measurement using the short-range communication capability, by setting a value of a predetermined capability bit.  
However, Chang et al discloses the features of whether the wireless device is configured to enable a previously disabled (the UE turns off the GNSS receiver 220 as well as stops the MDT measurements; paragraph 0126-0128) short range communication capability (the user equipment turns off the GNSS receiver 220; the UE transitions from connected mode to idle mode; in addition, the UE in idle mode carries out MDT measurements for processing; paragraph 0147- 0154), if requested by the network node to make a measurement using the short range communication capability (transmit logged MDT setting information; the logged measurement configuration may include information (a 1-bit indicator) ; paragraph 0121), by setting a value of a predetermined capability bit (the UE transmits a response to the request including the measurement data; the UE may include first information (1-bit indicator A); in addition, the OAM sets logged MDT in the UE via the eNB; the OAM includes information (a 1-bit	 indicator) requesting detailed location information; paragraph 0132-0133, 0143-0144). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the technique of Chang to the modified system of Agarwal, Fukuta, and Hodis in order to provide a method for allowing the user equipment to turn off the GNSS receiver while in connected mode for the purpose of improving MDT technology.
 			Allowable Subject Matter
Claims 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 28, 31-35, 38, 44-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641